DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 8/10/2022 wherein Claims 1-11 are amended, Claim 12 is canceled, and no claim is added.
The Applicant’s amendments to the claims has overcome each and every claim objection previously set forth in the Non-Final dated 5/20/2022. Therefore, each and every claim objection previously set forth in the Non-Final dated 5/20/2022 is withdrawn at this time.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final dated 5/20/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final dated 5/20/2022 is withdrawn at this time.
The Applicant’s amendments to the specification has overcome each and every specification objection previously set forth in the Non-Final dated 5/20/2022. Therefore, each and every specification objection under 35 U.S.C. 112(b) previously set forth in the Non-Final dated 5/20/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/10/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolkenstoerfer et al. (US 2020/0000683 A1) and other secondary references.
Claim Objections
Claims 1-2, 4, 8, and 10 are objected to because of the following informalities:  
Claim 1, line 1should be amended to recite “A replacement gastrostomy tube, comprising:”.
 Claim 1, line 11 should be amended to recite “of said indwelling balloon” to improve the claim language consistency throughout the claim.  
Claim 1, line 12 should be amended to recite “in said indwelling balloon” to improve the claim language consistency throughout the claim.  
Claim 2, line 11 should be amended to recite “a memory” to provide antecedent basis for the structure of “memory”.
Claim 2, line 15 has been amended to recite “the  predetermined threshold” to improve the claim language consistency throughout the claim.
Claim 4, line 3 should be amended to recite “and a visual signal” to improve the grammar and understanding of the claim.
Claim 8, line 1 has been amended to recite “The  replacement gastrostomy tube of claim 7” to improve the claim language consistency throughout the claim.
Claim 10, line 2 should be amended to recite “the internal mesh latticework” to improve the claim language consistency throughout the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 12-13 recites “to receive input from said sensing unit”. It is unclear to the Examiner if this “input” is the same as the “input” recited in line 9 of claim 2. Similarly, the limitation of “sensing unit” has a lack of antecedent basis. For the purpose of examination, this limitation will be interpreted as “to receive the input from said  fluid pressure sensor”.
Claim 3 is rejected as it is dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 4 recites the limitation "the alarm unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “an [[the]] alarm unit”.
Claim 8 recites the limitation "the mechanical attachment" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “a [[the]] mechanical attachment”.
Claim 11 recites the limitation "the interior lumen" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if this “interior lumen” is the same or different than the “central lumen” recited in claim 1, line 7. For the purpose of examination, this limitation will be interpreted as “the central lumen”.
Claim 11, line 4 recites “and visible through translucent tube walls”. It is unclear if the “translucent tube walls” are referring to the “gastrostomy tube comprising a wall” as recited in claim 1, line 7 or if this limitation is introducing a new structure. For the purpose of examination, this limitation will be interpreted as “and wherein the pH-sensitive material is visible through the wall of the gastrostomy tube”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolkenstoerfer et al. (US 2020/0000683 A1; hereinafter referred to as Wolkenstoerfer).
With regards to claim 1, Wolkenstoerfer discloses (Figs. 8A-8B) a replacement gastrostomy tube (400; see [0104]), comprising
a gastrostomy tube (200; see [0087]) comprising a wall (245; see [0088]) defining a central lumen (230; see [0078]), a fluid-tight channel (235; see [0078]) embedded within the wall of said gastrostomy tube (see Fig. 8A), a port (412; see [0106]) in fluid communication (see the connection between 412, 462, 260, and 235) with said fluid-tight channel but not the central lumen (see Fig. 8A and [0107]), an indwelling balloon (300) in fluid tight communication with said fluid-tight channel (see [0085]); and 
a sensing module (410; see abstract and [0107]) for monitoring inflation of said balloon, said sensing module including a fluid pressure sensor in said port configured to sense pressure in said balloon (see [0026-0027] “the indicator can comprise an electrical or electronic indicator…indicating to a user that the pressure in the retaining element has reached or is within a certain range”).
With regards to claim 4, Wolkenstoerfer discloses the claimed invention of claim 1, and Wolkenstoerfer further discloses (Figs. 8A-8B) the alarm unit is configured to emit an auditory signal and a visual signal detectable by a user (see [0027] “an audio component outputting an audible signal and/or a lighting component or display outputting a visible signal” wherein the alarm unit is the audio component and the lighting component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolkenstoerfer in view of Adams et al. (US 5,318,533; hereinafter referred to as Adams).
With regards to claim 2, Wolkenstoerfer discloses the claimed invention of claim 1, however Wolkenstoerfer is silent with regards to the sensing module further comprises:
a battery;
a transmitter in communication with said fluid pressure sensor for receiving an input there from;
a processor including memory in communication with said transmitter and configured to receive input from said sensing unit and able to compute when the sensed fluid pressure in said indwelling balloon reaches a predetermined threshold level; and 
an alarm unit for emitting an alarm when the fluid pressure threshold level is reached.
Nonetheless, Adams teaches (Figs. 2 and 4-5 and see Col. 2, lines 45-61) the sensing module (28, 44, 80, 110, 126) , further comprises:
a battery (44; see Col. 5, line 61 – Col. 6, line 6);
a transmitter (80; see Col. 5, line 61 – Col. 6, line 6) in communication with said fluid pressure sensor (28; see Col. 6 lines 28-49 “depending on the pressure sensed by sensor 28. Thus, transmitter 80 serves to broadcast a wireless transmission of data signals representing the pressure within chamber”) for receiving an input there from (see Col. 6, lines 28-49 “depending on the pressure sensed by sensor 28”);
a processor (110; see Col. 6, line 60 – Col. 7, line 24) including memory (112; see Col. 6, line 60 – Col. 7, line 24 “Microprocessor 110 includes an EPROM program memory 112…Memory 112 contains the software program for operating processor 110”) in communication with said transmitter and configured to receive input from said sensing unit (see the Examiner’s interpretation set forth under 35 U.S.C 112(b) above wherein the sensing unit is interpreted as the fluid pressure sensor; see Col. 6, line 60 – Col. 7, line 24 “the received infrared signal from transmitter 80…for input into microprocessor 110”))
 and able to compute when the sensed fluid pressure in said indwelling balloon reaches a predetermined threshold level (see Col. 6, lines 7 – 49 “the pressure sensed by sensor 28” and see Col. 6, line 60 – Col. 7, line 24 “Alarm 126 is responsive to microprocessor 110 to provide an audible and/or visual alarm in the event a limit is exceeded”); and 
an alarm unit (126) for emitting an alarm when the fluid pressure threshold level is reached (see Col. 6, line 60 – Col. 7, line 24 “Alarm 126 is responsive to microprocessor 110 to provide an audible and/or visual alarm in the event a limit is exceeded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sensing module of the replacement gastrostomy tube of Wolkenstoerfer with a teaching of Adams such that the sensing module further comprises a battery; a transmitter in communication with said fluid pressure sensor for receiving an input there from; a processor including memory in communication with said transmitter and configured to receive input from said sensing unit and able to compute when the sensed fluid pressure in said indwelling balloon reaches a predetermined threshold level; and an alarm unit for emitting an alarm when the fluid pressure threshold level is reached. One of ordinary skill in the art would have been motivated to make this modification, as Adams teaches this sensing module structure as a means for monitoring inflation data and transmitting such data to a receiver and display device wherein an alarm is responsive to the microprocessor to provide an audible and or visual alarm in the event a pressure limit is exceeded (see Col. 1, lines 8-17, Col. 2, lines 45-61, and Col. 7, lines 17-24 of Adams).
The replacement gastrostomy tube of Wolkenstoerfer modified in view of Adams will hereinafter be referred to as the replacement gastrostomy tube of Wolkenstoerfer and Adams.
With regards to claim 3, the replacement gastrostomy tube of Wolkenstoerfer and Adams teaches the claimed invention of claim 2, however, Wolkenstoerfer is silent with regards to the transmitter is a wireless transmitter.
Nonetheless, Adams further teaches (Figs. 2, 4-5) the transmitter (80) is a wireless transmitter (see Col. 6, line 28-49 “transmitter 80 servers to broadcast a wireless transmission of data signals representing pressure within chamber 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the transmitter of the sensing module of the replacement gastrostomy tube of Wolkenstoerfer and Adams with a further teaching of Adams such that the transmitter is a wireless transmitter. One of ordinary skill in the art would have been motivated to make this modification, as Adams teaches this sensing module structure as a means for monitoring inflation data and transmitting such data to a receiver and display device wherein an alarm is responsive to the microprocessor to provide an audible and or visual alarm in the event a pressure limit is exceeded (see Col. 1, lines 8-17, Col. 2, lines 45-61, and Col. 7, lines 17-24 of Adams).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolkenstoerfer in view of Snow (US 2002/0198440).
With regards to claim 5, Wolkenstoerfer discloses the claimed invention of claim 1, however Wolkenstoerfer is silent with regards to the replacement gastrostomy tube further comprising a separable distal tip attached to said gastrostomy tube and in communication with said central lumen.
Nonetheless, Snow further teaches (Figs. 10A-10C) the replacement gastrostomy tube further comprising a separable distal tip (16; see abstract, [0043]) attached to said gastrostomy tube (18; see [0043] “tip 16 abuts the distal end of PEG body 10”) and in communication with said central lumen (4; viewing Figs. 10A-10C to see the communication between the central lumen and the tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal end of the gastrostomy tube of the replacement gastrostomy tube of Wolkenstoerfer with a teaching of Snow such that the replacement gastrostomy tube further comprising a separable distal tip attached to said gastrostomy tube and in communication with said central lumen. One of ordinary skill in the art would have been motivated to make this modification, as a tip eases the placement of the PEG system. The tip provides for the dilation of tissue during insertion of a PEG system, especially when replacing an existing PEG system with a new PEG system. Dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).
The replacement gastrostomy tube of Wolkenstoerfer modified in view of the teaching of Snow will hereinafter be referred to as the replacement gastrostomy tube of Wolkenstoerfer and Snow.
With regards to claim 6, the replacement gastrostomy tube of Wolkenstoerfer and Snow teaches the claimed invention of claim 5, however Wolkenstoerfer is silent with regards to the separable distal tip comprises biocompatible, biodegradable material able to dissolve safely in a patient’s digestive system when dislodged form the gastrostomy tube into the patient’s stomach.
Nonetheless, Snow further teaches (Figs. 10a-10c and see [0043] “the tip and attachment may be equivalent to any of those discussed above”) the separable distal tip comprises biocompatible, biodegradable material (see [0031] “any other biocompatible and biodegradable or dissolvable material known in the art”) able to dissolve safely in a patient’s digestive system when dislodged from the gastrostomy tube into the patient’s stomach (see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tip of the replacement gastrostomy tube of Wolkenstoerfer and Snow with a further teaching of Snow such that the separable distal tip comprises biocompatible, biodegradable material able to dissolve safely in a patient’s digestive system when dislodged form the gastrostomy tube into the patient’s stomach. One of ordinary skill in the art would have been motivated to make this modification, as a tip eases the placement of the PEG system. The tip provides for the dilation of tissue during insertion of a PEG system, especially when replacing an existing PEG system with a new PEG system. Dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).
With regards to claim 7, the replacement gastrostomy tube of Wolkenstoerfer and Snow teaches the claimed invention of claim 6, however, Wolkenstoerfer is silent with regards to the separable distal tip is smaller than the central lumen in the gastrostomy tube for removal there through.
Nonetheless, Snow further teaches (Figs. 10a-10c) the separable distal tip (16) is smaller (see Figs. 10A-10C wherein the separable distal tip is shown to be smaller) than the central lumen (4) in the gastrostomy tube (18) for removal there through (see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the separable distal tip of the replacement gastrostomy tube of Wolkenstoerfer and Snow with a further teaching of Snow such that the separable distal tip is smaller than the central lumen in the gastrostomy tube for removal there through. One of ordinary skill in the art would have been motivated to make this modification, as a tip eases the placement of the PEG system. The tip provides for the dilation of tissue during insertion of a PEG system, especially when replacing an existing PEG system with a new PEG system. Dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).
With regards to claim 8, the replacement gastrostomy tube of Wolkenstoerfer and Snow teaches the claimed invention of claim 7, however, Wolkenstoerfer is silent with regards to the mechanical attachment comprises a flexible, rod-like structure affixed to a rear-side of the separable distal tip, and able to push and pull the separable distal tip within the gastrostomy tube.
Nonetheless, Snow further teaches (Figs. 10a-10c) the mechanical attachment (27; see [0043]) comprises a flexible, rod-like structure affixed to a rear-side of the separable distal tip (see Figs. 10A-10C), and able to push and pull the separable distal tip within the gastrostomy tube (see [0043] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the replacement gastrostomy tube of Wolkenstoerfer and Snow with a further teaching of Snow such that the mechanical attachment comprises a flexible, rod-like structure affixed to a rear-side of the separable distal tip, and able to push and pull the separable distal tip within the gastrostomy tube. One of ordinary skill in the art would have been motivated to make this modification, as a tip eases the placement of the PEG system. The tip provides for the dilation of tissue during insertion of a PEG system, especially when replacing an existing PEG system with a new PEG system. Dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolkenstoerfer and Solovay et al. (US 2008/0091146 A1; hereinafter referred to as Solovay).
With regards to claim 9, the replacement gastrostomy tube of Wolkenstoerfer discloses the claimed invention of claim 1, however, Wolkenstoerfer is silent with regards to the gastrostomy tube is reinforced by an internal mesh-latticework embedded in the gastrostomy tube.
Nonetheless, Solovay teaches (Fig. 1) the gastrostomy tube (1; see [0029]) is reinforced by an internal mesh-latticework embedded in the gastrostomy tube (see [0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon. Alternatively, the tube may be wrapped with wire material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gastrostomy tube of the replacement gastrostomy tube of Wolkenstoerfer with a teaching of Solovay such that the gastrostomy tube is reinforced by an internal mesh-latticework embedded in the gastrostomy tube. One of ordinary skill in the art would have been motivated to make this modification, as reinforcing the tube with an internal mesh-latticework embedded in the gastrostomy tube advantageously stiffens, makes durable and less collapsible (see [0029] of Solovay).
The replacement gastrostomy tube of Wolkenstoerfer modified in view of Solovay will hereinafter be referred to as the replacement gastrostomy tube of Wolkenstoerfer and Solovay.
With regards to claim 10, the gastrostomy tube of Wolkenstoerfer and Solovay teaches the claimed invention of claim 9, however, Wolkenstoerfer is silent with regards to the mesh latticework structure is configured to increase structural integrity and resist deformation of the gastrostomy tube.
Nonetheless, Solovay further teaches the mesh latticework structure is configured to increase structural integrity and resist deformation of the gastrostomy tube (see [0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon. Alternatively, the tube may be wrapped with wire material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gastrostomy tube of the replacement gastrostomy tube of Wolkenstoerfer and Solovay with a further teaching of Solovay such that the mesh latticework structure is configured to increase structural integrity and resist deformation of the gastrostomy tube. One of ordinary skill in the art would have been motivated to make this modification, as reinforcing the tube with an internal mesh-latticework embedded in the gastrostomy tube advantageously stiffens, makes durable and less collapsible (see [0029] of Solovay).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolkenstoerfer in view of Brister et al. (US 10,264,995 B2; hereinafter referred to as Brister).
With regards to claim 11, the replacement gastrostomy tube of Wolkenstoerfer discloses the claimed invention of claim 1, however, Wolkenstoerfer is silent with regards to the gastrostomy tube comprises a pH-sensitive material within the interior lumen and visible through translucent tube walls.
Nonetheless, Brister teaches (Fig. 71A) the gastrostomy tube (810) comprises a pH-sensitive material (820; see Col. 174, lines 20 – 36 “medium 820 furnishes a visual indication of a chemical property, such as pH”) within the interior lumen (146D) and visible through translucent tube walls (see Examiner’s interpretation set forth under 35 U.S.C 112(b) wherein this limitation is interpreted as the wall of the gastrostomy tube; see Col. 174, lines 20-36 “Section 812 may be clear or translucent to allow the medium 820 to be viewed externally”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gastrostomy tube of the replacement gastrostomy tube of Wolkenstoerfer with a teaching of Brister such that the gastrostomy tube comprises a pH-sensitive material within the interior lumen and visible through translucent tube walls. One of ordinary skill in the art would have been motivated to make this modification, as the inclusion of a pH-sensitive material within the interior lumen allows the user to confirm the correct insertion of the intragastric tube in the patient’s stomach (see Col. 174, lines 20-36 of Brister).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783